In this action of negligence, the plaintiff has the verdict and the case comes forward on the defendant’s general motion for a new trial.
As the plaintiff was leaving the fair grounds at Skowhegan on August 22, 1936, riding as a guest passenger on the back seat of the automobile which the defendant was driving, she was suddenly thrown forward and down upon the floor with great force breaking *518her right leg and suffering other serious bodily injuries. The accident occurred as the defendant drove his car into Madison Avenue from an intersecting street and stopped to avoid oncoming traffic.
James H. Thorne, for plaintiff. Merrill Merrill, for defendant.
The printed case discloses a sharp conflict between the evidence on the one side and the other as to the defendant’s negligence and the plaintiff’s due care. No conclusive presumptions in the defendant’s favor appear in the record. A finding for the plaintiff on all issues was not manifestly wrong. Motion overruled.